August 8, 1910. The opinion of the Court was delivered by
The plaintiff, while in the employment of the defendant railroad company, fell from a dump or dummy car loaded with cross-ties: and in this action recovered a verdict of $3,333.00 for the resulting injuries, under the allegation that the fall was due to defendant's negligence. The Circuit Court ordered a new trial unless the plaintiff should remit $1,111.00 from the verdict. The plaintiff complied with the order and entered judgment for $2,222.00, the reduced amount. The main position relied on by defendants in support of the appeal is that the Circuit Court erred in refusing the motion for direction of a verdict in favor of defendants, made on the following grounds: "(1) In that the accident and injury to the plaintiff were due to the entire negligence of the plaintiff. (2) In that the accident and injury to the plaintiff were due to the contributory negligence of the plaintiff. (3) In that the accident and injury to the plaintiff were due to a mere accident without any negligence on the part of this defendant." The defendants assigned error also in the refusal of a motion for a nonsuit made on the same grounds.
The question here is, did the evidence make any one of the inferences stated as the grounds of defendant's motion inevitable? If not, then the issues of sole negligence of the *Page 537 
plaintiff, of contributory negligence and of accident without negligence, could not be decided by the Court and were properly submitted to the jury. A short statement of the evidence adduced on behalf of the plaintiff will show that there were substantial issues of this kind. The plaintiff was one of a gang of laborers working on the track of the Atlantic Coast Line Railroad Company under the defendant, J.F. Owens, as section master. On the 3d day of February, 1908, these laborers were engaged in the work of transporting cross-ties in a dump or dummy car, a small car propelled by hand. This was loaded under the direction of Owens, who went forward to watch for and signal any approaching train. The run of the car was down grade, and Owens ordered the plaintiff and the other laborers to ride upon it, though the safest way of taking it, as plaintiff knew, was to walk by the track and control the speed by hand. All the laborers got on the car, and while it was moving at a high rate of speed, entirely beyond control, the jar caused some of the cross-ties to fall, carrying the plaintiff with them. Some cars of this kind are provided with a crowbar, which is put through a hole cut in the car floor and used as a brake. This one had no hole cut for that purpose, and was not provided with a crowbar; but even if these provisions had been made to control its motion, they would have been of no use on this occasion, because the manner of loading the car would have made the hole inaccessible.
If this evidence is credible, manifestly it tended to show that the plaintiff was not provided with a reasonably safe place in which to work, and that he was required to load and ride on the car by a superior agent having the right to direct his services. Defendant's counsel in the effort to meet this difficulty contend that, taking the evidence of the plaintiff as true, no other inference is possible than that the plaintiff, with no emergency before him, recklessly obeyed an order requiring him to do an obviously dangerous act beyond the peril reasonably incident to his employment. There was certainly *Page 538 
evidence from which the jury might have drawn such an inference, but it cannot be said that the evidence admitted of no other. Whether the risk of riding on a loaded and uncontrolled dump or dummy car down grade should be regarded so great that a reasonably prudent man would not have obeyed an order requiring it, would depend on circumstances. The grade might be so steep and long that there could be no doubt of the obvious folly of the undertaking; but here the evidence was that the car reached its destination safely, after a run of about two and a half miles in which it attained an estimated speed of twenty to thirty miles an hour; and that the plaintiff and other witnesses, employees of the railroad company, with the acquiescence of their superiors, had many times before used cars like this in the same way without accident. The Court could not in view of this evidence take the case from the jury on the ground that no other inference could be drawn than that the danger was so imminent and obvious that a man of ordinary prudence would have refused to obey the order of his superior requiring him to incur it. Therefore, under the principle laid down in Stevens v. Southern Ry. Co., 82 S.C. 542, there was no error in refusing to instruct the jury to find a verdict for the defendant and in refusing a motion for a new trial.
There is one other point requiring notice. The defendant complains of the following instructions: "Now, I charge you further, as a matter of law, that even if there was a rule forbidding any of the hands riding on the dummy car, if the jury conclude that that rule was habitually violated with the knowledge and acquiescence of the master, or foreman in charge, and he allowed plaintiff to do that, and had knowledge of it and acquiesced in it and permitted it, then it is for the jury to say whether or not under these circumstances that rule was qualified or abrogated or waived or done away with. I say, if there was a rule forbidding the hands to ride on that car, yet, it is for the jury to *Page 539 
say whether or not that rule, in their opinion, was habitually violated with the knowledge of the foreman or master, and he acquiesced in it and allowed it and made no objection to it, then it is for you to say whether under those circumstances the rule was not suspended, or whether it was rescinded or abrogated." The contention is that, while this may be a sound legal proposition, it had no application in this case. It is true there was no evidence of any rule promulgated by the company against riding down grade in a loaded car such as this. But the defendant cannot complain that the Court assumed that there was evidence of such a rule, for the assumption was favorable to the defendants.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.
August 8, 1910.